[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION TO PARTIALLY SETASIDE SUMMARY JUDGMENT AND TO REARGUE DATED MAY 16, 1997
After considering the arguments of counsel on the referenced motion, in particular those relating to public policy, the motion is denied.
Levine, J.
MEMORANDUM OF DECISION ON DEFENDANT ROBERT McINTOSH'SMOTION FOR SUMMARY JUDGMENT DATED MARCH 14, 1997
LEVINE, J.
For the reasons stated in the court's memorandum of decision dated February 20, 1997 on the motion for summary judgment of the defendant Linda McIntosh, summary judgment is granted to the CT Page 7880 defendant Robert McIntosh as to all amounts now being claimed by the plaintiff from him which are alleged to have become due prior to November 20, 1993, because those claims are barred by § 53-596 of the General Statutes.
G. Levine, J.